DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application is being examined under the pre-AIA  first to invent provisions. 
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.        Claims 1-18 have been cancelled, claims 26-29 have been withdrawn, and claims 19-29 are pending as amended on 04/21/22. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
6.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/22 has been entered.
Priority
7.         This application is a CON of 14/445,006 07/28/2014 PAT 10590332; 14/445,006 is a CIP of 13/831,410 03/14/2013 ABN.

Information Disclosure Statement
8.        The information disclosure statement (IDS), filed on 04/21/22 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith

Terminal Disclaimer
9.         The terminal disclaimer filed on 10/01/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,590332 has been reviewed and were approved on 10/03/21.  The terminal disclaimer has been recorded.

Response to Amendment
10.       Applicant's amendment filed on 04/21/22, has been fully considered and entered. 

Response to Arguments
11.        Applicant's arguments with respect to rejection of claims 19-21, 23-25 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Portwood (US 2015/0247393) and claim 22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Portwood filed on 04/21/22, have been fully considered but are not persuasive. Applicants arguments related to CIP and the effective filing dates have been respectfully considered but are not persuasive. The current application is CIP of the 13/831410. The filing date 07/28/2014 has been considered. Please See the note, "Penny (US 2014/0262288 e.g. US Patent Application Serial No.: 13/831410) is incorporated by reference in Portwood (para [0068]). All documents that are directly or indirectly incorporated by reference in Portwood are treated as part of the specification of Portwood. M.P.E.P. 2163.07(b)" in previous office action.
          Regarding “an alleged continuation-in-part application should be permitted to claim the benefit of the filing date of an earlier nonprovisional application”, the claimed invention was not present in the original specification filed on 03/14/13 (please SEE at least the claim 1 recitation “a hydrocarbon surfactant in an amount between about 5 wt% and about 70 wt% versus the total well treatment additive, wherein the hydrocarbon surfactant is selected from the group consisting of polyoxyethylene alky ethers, dialkyl sulfosuccinates, alkyl sulfates, sulfonates, carboxylates, amine oxides, primary alkylamines, dialkyl secondary amines, ethoxylated fatty amines, and combinations thereof”). Applicants are suggested to check the accuracy of claimed invention to get the benefit of filing date 03/14/13. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
          Regarding AIA /pre-AIA  issues, applicants have requested domestic priority date 03/14/13 in the Application Data Sheet that results in the pre-AIA  date. During the prosecution, Office personnel cannot predict applicants state of mind for claiming the AIA  or pre-AIA  contents in the CIP application. However, the Office action clearly states:   


         Regarding effective date 03/14/13 (pre-AIA ) and 102(a)(2) (AIA ) (please See remarks page 6-7), applicants are suggested to follow MPEP and file declarations under 35 U.S.C. § 1.131/ 37 CFR § 1.132, or 37 C.F.R. § 1.130 (either in pre-AIA  or AIA ). All previous rejections have been maintained. 

Claim Rejections - 35 USC § 102
12.      The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

13.       Claims 19-21, 23-25 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Portwood (US 2015/0247393).
           (Elements of this rejection are set forth in the action dated 10/22/21, reiterated below in its entirety)

         NOTE: Penny (US 2014/0262288 e.q. US Patent Application Serial No.:13/831410) is incorporated by reference in Portwood (para [0068]). All documents that are directly or indirectly incorporated by reference in Portwood are treated as part of the specification of Portwood. M.P.E.P. 2163.07(b). 
         Regarding claim 19, Portwood discloses a well treatment fluid additive comprising a siloxane surfactant (para [0010]-[0011], [0068]), wherein the incorporated reference Penny discloses instantly claimed siloxane formulas (penny; para [0018]-[0019], claim 9). Portwood further discloses a hydrocarbon surfactant such as alkyl sulfate in an amount of about 10 wt% to about 70 wt% (para [0067], [0073]), fall into instant claim range of about 5 wt% to about 70 wt%, terpene solvent in amount of from about 5 wt% to about 40 wt% (para [0057]) equivalent to instant claim range of about 5 wt% to about 40 wt% and aqueous phase (emulsion), wherein nano-sized particles of solvent are distributed within the aqueous phase (para [0035]-[0036]), meeting the requirement of claim 19. 
           Regarding claims 20-21, Portwood discloses co-solvent such as alcohol, e.g. methanol, ethanol, isopropanol, n-propanol, n-butanol, i-butanol, sec-butanol, iso-butanol, or t-butanol (para [0074]). 
           Regarding claims 23-24, Portwood discloses a siloxane surfactant (para [0068]), wherein the incorporated reference Penny discloses a trisiloxane ethoxylate graft-type copolymer (penny; claim 10).
           Regarding claim 25, Portwood discloses the wellbore fluid additive is transparent (para [0037]). 

Claim Rejections - 35 USC § 103
14.      The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

15.        The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.       Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Portwood as applied to claim 19 above.
           (Elements of this rejection are set forth in the action dated 10/22/21, reiterated below in its entirety)

        Portwood includes the feature of claim 19 above.
        Regarding claim 22, Portwood discloses terpene solvent in amount of from about 5 wt% to about 40 wt% (para [0057]) encompassing instant claim range of about 10 wt% to about 15 wt%. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976). 

Conclusion
17.      All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766